,   J




                                                                                                               FILED
                                               UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF COLUMBIA
                                                                                                               SEP 2 1 2010
                                                                                                       Clerk, U S 01 t 1
                                                                                                      Courts f~r the ~j~~~c~ oBfaCnkr,uPtcy
                                                               )                                                                  o umbla
                 Karen F. Long,                                )
                                                               )
                         Plaintiff,                            )
                                                               )
                                 v.                            )
                                                               )
                                                                        Civil Action No.
                                                                                                10 1573
                 Hillary R. Clinton,                           )
                                                               )
                         Defendant.                            )
                                                               )


                                                    MEMORANDUM OPINION

                        This matter is before the Court on its initial review of plaintiff's pro se complaint and

                 application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

                 application and dismiss the case because the complaint fails to meet the minimal pleading

                 requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

                        Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

                 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

                 complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

                 [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

                 Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009); Oralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

                 notice of the claim being asserted so that they can prepare a responsive answer and an adequate

                 defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).




     /
I~
s , ,   CUI ';;:6   'ae ( (




                                Plaintiff, a resident of Ox on Hill, Maryland, sues the Secretary of State. The complaint,

                       consisting of disjointed phrases, fails to provide any notice   of~a_ _   A separate Order of

                       dismissal accompanies this Memorandum Opi




                       Date:   SePtember~ 2010




                                                                         2